Citation Nr: 9903303	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for abdominal pain, 
claimed as secondary to exposure to Agent Orange.  

3.  Entitlement to service connection for numbness of the 
fingers, claimed as secondary to exposure to Agent Orange.  

4.  Entitlement to service connection for numbness of the 
toes and weakness of the lower extremities, claimed as 
secondary to exposure to Agent Orange.  

5.  Entitlement to service connection for chronic diarrhea, 
claimed as secondary to exposure to Agent Orange.  

6.  Entitlement to service connection for an acquired 
psychiatric disorder to include claimed post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his friend, J. W.  



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1966 to September 1968.  He served on active 
duty in the Republic of Vietnam from March 1967 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1988 and subsequent RO rating 
decisions.  

The Board remanded the case in July 1996.



FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran has not been diagnosed with any current 
disability recognized by VA due to his presumed exposure to 
herbicide agents used in the Republic of Vietnam.  

3.  No competent evidence has been submitted to justify a 
belief by a fair and impartial individual that the veteran is 
suffering from current skin disability and disability 
manifested by abdominal pain, numbness of the fingers and 
toes, weakness of the lower extremities and chronic diarrhea 
due to his Agent Orange exposure or other disease or injury 
which was incurred in or aggravated by service.  

4.  The veteran is not shown to have engaged in combat with 
the enemy during his period of military service in the 
Republic of Vietnam.  

5.  No credible evidence has been submitted to support the 
veteran's assertions that he experienced the claimed 
inservice noncombat stressors to support a clear diagnosis of 
PTSD or that he has other acquired psychiatric disability due 
to service.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
service connection for a skin disorder, abdominal pain, 
numbness of the fingers and toes, weakness of the lower 
extremities and chronic diarrhea, as due to Agent Orange 
exposure.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1116, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(a), (e) (1998).  

2.  The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b), 7104; 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background  

The veteran was noted to have had acne of the face and neck 
on preinduction examination in June 1966.  Personnel records 
reveal that the veteran served in the Republic of Vietnam 
from March 1967 to January 1968 as a longshoreman, cargo 
handler and winch operator with a transportation company.  In 
July 1968, the veteran complained of dermatophytosis and an 
ointment was prescribed.  His discharge examination in August 
1968 was negative for any complaints or findings regarding 
the conditions at issue.  

In June 1984, the veteran was hospitalized.  He stated that 
he had intermittent fevers and chills while in Vietnam, but 
no diagnosis of the condition was made at the time.  The 
final hospital diagnoses were those of mononucleosis with 
secondary hepatitis, viral meningitis and Giardia Lamblia, 
asymptomatic.  In October 1984, private medical records noted 
that the veteran had complained of a rash since he returned 
from Vietnam.  Acne, rosacea, cyst on right ear and 
questionable hidradenitis were diagnosed.  

In a letter dated in June 1988, the veteran's private 
physician, Richard H. Scherling, M.D., noted the June 1984 
hospitalization and stated that the veteran was treated with 
good resolution.  He also stated that the veteran had 
intermittent episodes of diarrhea of many years and that 
colonoscopic examination in June 1986 diagnosed irritable 
bowel syndrome.  

A VA examination was conducted in August 1988.  The veteran 
complained of chronic diarrhea of over 20 years duration and 
loss of sleep due to skin irritations, sores and itching.  He 
also stated that he could not be exposed to sunlight due to 
his skin conditions.  The veteran was diagnosed with 
hypopigmentation of the arms and anterior neck, acne with 
cysts and chronic diarrhea.  A September 1988 upper 
gastrointestinal series found no pathology in the upper 
intestinal tract.  

A hearing before a Hearing Officer at the RO was conducted in 
November 1989.  The veteran stated that he had itching and 
sores in service, but had not sought treatment until May 1989 
when he could no longer bear the itching.  He stated that he 
first sought treatment for the condition five or six months 
after discharge, but could not remember the physician's name.  
He also testified that his diarrhea started in service after 
he returned from Vietnam and that two or three months after 
discharge he underwent an examination to determine the cause 
of his diarrhea but no problem had been found.  He was given 
medication which alleviated the diarrhea, he testified.  He 
stated that his itching caused him to lose sleep and drove 
him "crazy."  The veteran's friend, J. W., also testified 
that she had known the veteran for the past ten years and 
that he had had a skin condition and chronic diarrhea the 
entire time.  She also testified that the veteran's problems 
with diarrhea greatly interfere with his health and his 
relationship with his children.  Specifically, she noted that 
the veteran's diarrhea causes him to awake from his sleep two 
to three times a night.  This interruption in his sleep made 
him very irritable in contrast to his usually cheerful 
personality, she testified. 

VA treatment records dated in 1989 note that the veteran was 
diagnosed with PTSD, irritable bowel syndrome and various 
skin conditions (cystic acne, hidradenitis suppurativa, 
dermatitis and rosacea).  

In written correspondence dated in October 1994 the veteran 
stated that he was suffering from the following problems due 
to herbicide exposure in Vietnam: depression and a sleeping 
disorder, acute abdominal pain, impaired hearing, numbness of 
fingers and toes, weakness of the lower extremities, constant 
skin conditions which cause itching, and diarrhea.  

A hearing before a Hearing Officer at the RO was conducted in 
May 1995.  The veteran testified that the pain and numbness 
in his lower extremities caused so much discomfort that he 
required several hours to fall asleep each night, and that 
the resulting sleeplessness caused him depression.  J. W. 
also testified that the veteran's leg pains caused him to 
lose much sleep.  

In a September 1996 letter, the RO requested that the veteran 
submit specific information regarding his "stressor" events 
which led to the development of the claimed PTSD.  It was 
subsequently noted by the RO that the veteran had failed to 
respond to this request.  

VA examinations were conducted in July 1997.  During a 
psychiatric examination, the veteran reported by way of 
history that he had served on guard duty and "rode shotgun" 
on a tanker during his service in Vietnam.  He also stated 
that, in Vietnam, he fell 50 feet down an embankment and, the 
next the morning, three women and a 13-year old boy fired on 
him.  The veteran returned fire, killing all of them.  He 
also related that he was involved in other firefights and 
remembered the men that were killed.  These experiences 
caused him to experience nightmares and flashbacks, according 
to the veteran.  The veteran also admitted to continual 
alcohol abuse.  He also stated that he was irritable at times 
and had difficulty sleeping.  

The VA Axis I diagnoses were those of PTSD and alcohol abuse, 
not secondary to PTSD.  The Axis III diagnosis was irritable 
bowel syndrome.  The Axis IV stressors were flashbacks, 
reminders of being in combat in Vietnam.  The Axis V GAF was 
70.  The examiner stated that the veteran was not socially or 
occupationally impaired, but that he had difficulties bring 
up the past.  He also stated that the veteran had no other 
psychiatric problem.  Therapy for his PTSD was recommended.  

During a VA skin examination, the veteran stated that he was 
exposed to Agent Orange in Vietnam and that his skin problems 
had begun after he left Vietnam.  The following diagnoses 
were rendered: Hidradenitis suppurativa, acne conglobata, in 
remission at this time, multiple scars from acne conglobata, 
rosacea and no evidence of chloracne at this time.  

The United States Armed Services Center for Research of Unit 
Records (USASCRUR), (formerly the United States Army and 
Joint Services Environmental Support Group) attempted to 
verify the veteran's claimed stressors, but were 
unsuccessful.  


A.  Service Connection Based on Exposure to Agent Orange

The threshold question regarding these claims is whether the 
veteran has presented well-grounded claims.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Also, in order for a claim to be well grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  As explained below, we 
find the veteran's claims are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, certain 
diseases when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 
chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.309(e).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam and is 
entitled to a presumption of Agent Orange exposure.  

As a preliminary matter, the Board notes that abdominal pain, 
numbness of the fingers and toes, weakness of the lower 
extremities and chronic diarrhea are not disabilities per se.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 142-143 (1992) 
(Service connection may be granted for a chronic, not acute, 
disease or disability); and Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
injury resulted in a present disability).  The Board further 
notes in this regard that the veteran has failed to respond 
to attempts to obtain clarification regarding the conditions 
for which he is seeking service connection.  The medical 
record does indicate that the veteran has been diagnosed with 
irritable bowel syndrome and various skin diseases (chloracne 
was ruled out).  However, these conditions are not diseases 
listed at 38 C.F.R. § 3.309(e).  Accordingly, the veteran is 
not entitled to any presumption that these disorders are 
etiologically related to exposure to herbicide agents used in 
Vietnam.  The Board remanded the case to allow the veteran to 
submit evidence that he has current disabilities related to 
herbicide exposure, such as peripheral neuropathy; however, 
he did not provide any additional information.  

Even if the veteran was diagnosed with any of these claimed 
disorders, they also are not diseases listed at 38 C.F.R. § 
3.309(e) and the veteran would again, not be entitled to any 
presumption that his skin disorder, abdominal pain, numbness 
of the fingers and toes, weakness of the lower extremities 
and chronic diarrhea were etiologically related to exposure 
to herbicide agents used in Vietnam.  

Having carefully reviewed the entire record, the Board finds 
that there is no competent evidence of record suggesting a 
connection between the veteran's presumed Agent Orange 
exposure and any of his claimed residual manifestations.  

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The veteran has provided 
competent medical evidence that he was diagnosed with 
irritable bowel syndrome and various skin conditions.  The 
veteran is also entitled to a presumption of exposure to 
Agent Orange.  However, there is no medical evidence that the 
veteran's skin disorder, abdominal pain, numbness of the 
fingers and toes, weakness of the lower extremities and 
chronic diarrhea or any of his other residual disability is 
etiologically related to the exposure to Agent Orange in 
service.  As such evidence has not been presented here, 
veteran has not presented a well-grounded claim of service 
connection based on his presumed exposure to Agent Orange in 
service.

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that his current disabilities are 
related to military service.  Further, the Board notes that 
the VA may be obligated under 38 U.S.C.A. § 5103(a) (West 
1991) to advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the veteran has been advised by the RO in the 
Statement of the Case and by the Board in this decision of 
the evidence necessary to make his claim well grounded.  In 
any event, the Board remanded the claim to allow the veteran 
to make his claim well grounded.  The veteran has not 
submitted any evidence which would make these claims well 
grounded.  


B.  PTSD

Due to the diagnosis of PTSD attributed to claimed 
experiences during the Vietnam Conflict given by VA 
examiners, the Board finds that the veteran has presented 
evidence of a "well-grounded" claim within the meaning of 
38 U.S.C.A. § 5107.  That is, the claim is plausible.  See 
Murphy v. Derwinski, supra.  The veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The veteran has reported in connection with his claim that he 
has PTSD due to having fallen 50 feet down an embankment in 
Vietnam and killing three women and a 13-year old boy who had 
fired at him.  He also related that he was involved in other 
firefights and remembered the men that were killed.  

However, a careful review of his service medical records 
shows that they are negative for any findings, complaints or 
treatment of PTSD or a psychiatric disorder.  The veteran had 
been diagnosed with PTSD by VA examiners based on historical 
information regarding inservice stressors reported by the 
veteran.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. App. 60 
(1993).  Additionally, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by the medical evidence, between current symptomatology and 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If it is determined that a veteran did not engage in combat 
with the enemy, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  Id.  There is no evidence, besides 
his own assertions, that the veteran engaged in combat with 
the enemy during service.  The Board notes that the veteran 
was a longshoreman, cargo handler, and winch operator in 
Vietnam, but was not awarded any decorations demonstrating 
that he engaged in combat with the enemy.  Hence, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not for 
application.  Consequently, his own assertions concerning 
inservice stressors alone are insufficient and must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen; Moreau v. Brown, 9 Vet. App. 389 
(1996).  In addition, an opinion by a mental health 
professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  Cohen, supra.  

As noted hereinabove, the Board remanded the case in July 
1996 in order to obtain information regarding his inservice 
stressors.  However, the veteran did not respond to the RO's 
request for specific information to support his assertions.  
The USASCRUR was unable to confirm the reported stressors.  
Since the file contains no credible supporting evidence to 
corroborate the occurrence of the alleged stressors, the 
Board must find that the veteran did not experience a 
stressor in service which would support a clear diagnosis of 
PTSD.  Id.  The veteran has been afforded ample opportunity 
to provide additional details to substantiate his alleged 
stressors by the RO in correspondence, but additional 
information has not been submitted.  He also has not provided 
competent evidence to show that he has any other current 
psychiatric disability due to disease or injury which was 
incurred in or aggravated by service.  Accordingly, service 
connection for PTSD is not warranted.  

The preponderance of the evidence is against the claim of 
service connection for a psychiatric disorder to include 
PTSD.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a skin disorder, abdominal pain, 
numbness of the fingers, numbness of the toes and weakness of 
the lower extremities, and chronic diarrhea, as secondary to 
exposure to Agent Orange, is denied, as well-grounded claims 
have not been presented.  

Service connection for a psychiatric disorder to include 
claimed PTSD is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  




- 14 -


